Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION



1. Claims 23-37  are pending. 


Claims 23-37 read on a pharmaceutical preparation comprising fibroblastic reticular cells ( FRCs) are under consideration in the instant application

2. The first sentence of the Specification should be amended to reflect the status of the parent case 14/386,535, now allowed.


3. The following is a quotation of the appropriate paragraphs of   pre-AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  23-37  do not recite something significantly different than a judicial exception. 


Claims 23-37 as written, do not sufficiently distinguish over FRCs cell population as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements   Thus, the claimed a pharmaceutical preparation comprising fibroblastic reticular cells population (FRCs)  is not markedly different from what exists in nature. 


The fact that Applicant isolated FRCs does not add  “enough” to make the claims as a whole patent-eligible and thus does not result in an inventive concept that transforms the natural phenomenon of  FRCs into a patentable invention that is  markedly different from what occurs in nature.  See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 
The claims do not integrate the exception into a practical application, as there are no additional elements which rely on, use, or apply the exception.  See MPEP 2106.04(d), in particular second paragraph.
A patentee’s attempt to limit the breadth of the claims by showing alternative uses . . . outside of the scope of the claims does not change the conclusion that the claims are directed to patent subject matter.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). The court explained that, “[wjhile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. . . . Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayoframework . . . preemption concerns are fully addressed and made moot.” Id.

Mayo made clear that transformation into a patenteligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).

See “Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc.” 
Inc., 569 , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond  Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 


Myriad Genetics, Inc., 133 S. Ct. at 2117. The discovery of the BRCA1 and BRCA2 genes was a significant contribution to the medical field, but it was not patentable. Id. at 2117.

The Supreme Court has recently articulated a two part test for distinguishing patents that claim one of the patent-ineligible exceptions from those that claim patenteligible applications of those concepts. Id. (citing Mayo, 132 S. Ct. at 1294, 1296-97). Step one asks whether the claim is “directed to one of [the] patent-ineligible concepts.” Id. If the answer is no, the inquiry is over: the claim falls within the ambit of § 101. If the answer is yes, the inquiry moves to step two, which asks whether, considered both individually and as an ordered combination,
“the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1297). Step two is described “as a search for an ‘inventive concept.’” Id. (quoting Mayo, 132 S. Ct. at 1294). At step two, more is required than “wellunderstood, routine, conventional activity already engaged in by the scientific community,” which fails to transform the claim into “significantly more than a patent
upon the” ineligible concept itself. Mayo, 132 S. Ct. at 1298, 1294.

For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter.  
See MPEP § 2106.03. The Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application. The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.


5. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 (e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 37(c) of this title before the invention thereof by the applicant for patent.


6. Claims 23-37 are rejected  under  pre-AIA  35 U.S.C. 102(e)  and 102 (b) as being anticipated by US Patent Application 20140369970 as is evidenced from the  disclosure of the instant Specification,  US Patent 8,722402, WO2012160031 or Khan et al ( Plos One, 2011, 6, p 1-12) 

It is noted that the instant specification broadly define  “LSSC “  as cells such  as  fibroblastic reticular cells (FRC), follicular dendritic cells (FDCs), lymphatic endothelial cells (LEC), blood endothelial cells (BEC), and marginal reticular cells (MRC).

US Patent Application’ 970  teaches a  pharmaceutical composition, comprising isolated lymphoid-tissue-derived suppressive stromal cells (LSSCs). It is noted that the instant Specification teaches that  “ isolated lymphoid tissue-derived suppressive stromal cells refers to all cell types presented in a lymphoid tissue including lymphatic endothelial cells ( see page 11 of the instant Specification).

US Patent ‘402 teaches an composition, comprising isolated FRC (see  entire document, paragraphs 88, 223, 262 in particular).

WO ‘031 teaches an composition, comprising isolated FRC ( see entire document, pages 9, 20, and 26 in particular)

Khan et al., teach a composition comprising isolated FRCs ( see entire document).

It is noted that US Patent ‘402 ,  WO’031  and  Khan et al., do not explicitly teach a pharmaceutical composition comprising FRCs. However,  it is the Examiner’s position that preamble of claim 1, i.e.  “pharmaceutical composition”  only limits the claim to the extent that the prior art must be capable of performing the purpose or intended use.  

Claims 24-27, 33, 35 are included because the instant claims are drawn to the product, i.e.  composition, comprising isolated FRCs  and composition is a composition irrespective of the method of obtaining or isolation  in the absence of evidence of structural difference. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.


Claims  28-32, 34, 36 and 37 are included because said structural properties would be an inherent properties of the referenced composition because the reference FRCs are the same as claimed. Since the office does not have a laboratory to test the reference FRCs it is applicant’s burden to show that the reference FRCs do not have the same structural propertiesas recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”

The reference teaching anticipates the claimed invention.


7. No claim is allowed.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644